DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 02/28/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but some are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). Examiner fully addresses below any arguments that were not rendered moot.
Claim Rejections - 35 USC § 103
Summary of Arguments:
Applicant argues that amendments to the independent and relevant dependent claims more particularly point out the audio/video data, the reformatted audio/video data, and the representative audio/video data, respectively. Operations of the server, the application unit, and the audio/video server are clarified. Client manipulations of audio/video data and transform to reformatted audio/video data are clarified. As elaborated in the claims, the display/user device reformats audio/video data received from the audio/video server and then transmits that reformatted audio/video data to the application unit. The application unit can't operate on the reformatted audio/video data in the form from the display/user device. 
The received audio/video data is transformed by the reverse reformat unit of the server device to an audio/video data (e.g., representative audio/video data) for operations of the application unit with the data. The result obtained in operation of the application unit on the 
Munagala, however, fails to teach or suggest at least application unit that requests and operates on audio/video data received from the display/user device (i.e., the client, such as a thin client or otherwise) in the manner of Applicant's amended claims. Munagala reduces bandwidth, via a content transfer node, for use by the client device. Applicant's amended claims, however, point out transformation of audio/video data by a display device, which data as transformed is delivered to an application unit after a reverse transformation of the audio/video data from the display device. 
Belan is cited merely for delivery of a network identifier of an audio/video server. The references, alone and in combination, fail to teach or suggest limitations of Applicant's amended claims. 
Claim 2 was rejected under USC 103(a) as being unpatentable over Munagala in view of Belan and further in view of Liang. The base references Munagala and Belan fail to teach or suggest limitations of Applicant's independent claim 1, as set forth above. Liang is cited for a reformatter. However, Liang fails to teach or suggest that the reformatted audio/video data is operable by the application unit on transformation by the server. Applicant respectfully requests reconsideration and withdrawal of the rejections of claims 1-18, as amended, and prompt allowance and issuance of patent for all pending claims.
Examiner’s Response:
Examiner respectfully disagrees. 
Nowhere in the Original disclosure or the claims is mentioned whether the application unit can operate on the reformatted audio/video data in the form from the display/user device or that the reformatted audio/video data is operable by the application unit on transformation by the server. In response to applicant’s argument that the references operable by the application unit on transformation by the server) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further state that Munagala reduces bandwidth, via a content transfer node, for use by the client device; this simply not disclosed in Munagala. The invention in Munagala is a system for providing downstream bandwidth aware adaptive bit rate selection is disclosed; the system may determine a fixed bandwidth available to transmit content to a client on a second network (Munagala- Abstract). Munagala does not modify network bandwidth, but rather adapts content size to fit available bandwidth (e.g. ¶0023).
Nothing in the claims patentably distinguishes the “reformatted audio/video data” generated by the “reformatter unit” from the “content conforming to the fixed bandwidth” of Munagala (i.e. 900 Kbps version of the content- ¶0023). Applicant’s arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Accordingly, Examiner maintains the rejections.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3, 4, 7, 8, 10 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitations in the application as filed for the following limitations: 
a representative audio/video data; wherein the application unit operates with the representative audio/video data as transformed from the reformatted audio/video data, with same result as though the representative audio/video data is the audio/video data’ in claim 3, 
‘wherein the display device decodes the audio/video data and outputs the reformatted audio/video data via either a display of the display device or another output device’ in claim 4, 
‘the reverse reformat unit transforms the reformatted audio/video data a representative audio/video data suitable for operation of the application unit’ in claim 7,
‘the decoder of the user device transforms the reformatted audio/video data to output by the user device’ in claim 8, 
‘wherein reduced bandwidth is required for display or other output of the reformatted audio/video data by the user device and delivery of the reformatted audio/video data to the server computer for operation of the application unit once the representative audio/video data is created to obtain result as though the audio/video data at the application unit’ in claim 10,
‘reverse reformatting the reformatted audio/video data received by the server computer, to a representative audio/video data; and operating by the server computer on the representative audio/video data from reverse reformatting, the representative audio/video data for processing by the application unit as the audio/video data’ in claim 11, and
‘decoding by the user device the audio/video data of the buffer; and outputting by the user device via an output device the reformatted audio and/or video represented by the audio/video data represented by the audio video data’ in claim 13.

Claims 7-8 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

The term “suitable for operation of the application unit” in claim 7 is a relative term which renders the claim indefinite. The term “suitable for operation of the application unit” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the structure/property of “a representative audio/video data” is indefinite.

Claim 11 recites the limitation "the application unit" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites “outputting by the user device via an output device the reformatted audio and/or video represented by the audio/video data represented by the audio video data”. The last limitation of the claim seems to be repeating some elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-6, 9-12, 14-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over by Munagala Ramana V. et al. [US 20150127775 A1: already of record] in view of Belan Adi et al. [US 9665646 B1: already of record].
Regarding claim 1, Munagala teaches:
1. A system operating on a data communications network (i.e. A system for providing downstream bandwidth aware adaptive bit rate selection is disclosed.- Abstract), comprising: 
a server computer communicatively connected to the network (i.e. the client device 156 of the network provider network- ¶0016, fig. 1); 
(i.e. The client device 156 may include a memory 157 that includes instructions, and a processor 158 that executes the instructions from the memory 157 to perform various operations that are performed by the client device 156- ¶0025), the application unit of the server computer requires an audio/video data for operations (i.e. the client device 156 to request content that is provided by the content source device 102. In certain embodiments, the content may include, but is not limited to, audio content, video content- ¶0018); 
a display device communicatively connected to the server computer over the network (i.e. the content transfer node- ¶0005, fig. 1); 
a reformatter unit of the display device (i.e. content receiver function- ¶0016, fig. 2); and
an audio/video server computer communicatively connected to the display device over the network (i.e. a content source, such as content source device 102- ¶0017, fig. 1), the audio/video server has a network identifier unique to the audio/video server (i.e. an internet protocol address of the content source device 102- ¶0023); 
wherein the application unit sends a request over the network to the display device for audio/video data (i.e. the request for content from the client device 156 may then be transmitted from the second network 135 to the content transfer node 145- ¶0019),
wherein the display device sends a request over the network to the audio/video server computer at the network identifier, for the audio/video data (i.e. the content receiver function of the content transfer node 145 may request one or more content segments of the content from the content source device 102, such as via first network 115… Notably, when requesting the content segments, the content receiver function may transmit one or more requests for content segments- ¶0022…Once the one or more requests for the content segments are received by the first network 115, the first network 115 may transmit the one or more requests to the content source device 102- ¶0023); 
(i.e. The content source device 102 may receive the one or more requests for the content segments, and encode content segments at a bandwidth or bit rate matching the bandwidth or bit rate specified in the requests sent by the content transfer node 145. The encoded content segments may be transmitted from the content source device 102 to the first network 115, which may then forward the encoded content segments to the content transfer node 145- ¶0023… The content server function may then forward the metadata and the encoded content segments over the allocated and fixed bandwidth to the client device 156, such as via second network 135- ¶0024); 
wherein the reformatter unit of the display device transforms the audio/video data to a reformatted audio/video data of smaller size than the audio/video data (i.e. the content transfer node 145 may transcode or otherwise transform the 1 Mbps content into a 900 Kbps version of the content- ¶0023); 
wherein the display device sends the reformatted audio/video data over the network to the application unit of the server computer (i.e. the content transfer node 145 may forward content conforming to the fixed bandwidth of the second network 135 even if the first network 115- ¶0023).  
However, Munagala does not teach explicitly:
	together with the network identifier of the audio/video server computer.
In the same field of endeavor, Belan teaches:
	together with the network identifier of the audio/video server computer (i.e. If the request is for an MPEG-4 file, then based on the IP address of the source of the packet and the destination IP address (the server IP address and the surfer's IP address, respectively) the HTTP proxy 210 can determine whether an MP4SH 220 has been allocated for that session- Col 12, line 1-8).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Munagala with the teachings of Belan to improve the surfer experience and the utilization of their bandwidth resources (Belan- Col 3, line 28-46).

Regarding claim 2, Munagala and Belan teach all the limitations of claim 1 and Munagala further teaches:
wherein the reformatted audio/video data delivered to the application unit by the display device contains less bytes than the audio/video data(i.e. 1 Mbps content into a 900 Kbps version of the content- ¶0023).  

Regarding claim 5, Munagala teaches:
5. A system operative on a data communications network to operate on an audio/video data (i.e. A system for providing downstream bandwidth aware adaptive bit rate selection is disclosed.- Abstract), comprising: 
a server computer communicatively connected to the network(i.e. the client device 156 of the network provider network- ¶0016, fig. 1), the server computer includes an application unit running an application program communicatively connected to the network(i.e. The client device 156 may include a memory 157 that includes instructions, and a processor 158 that executes the instructions from the memory 157 to perform various operations that are performed by the client device 156- ¶0025), the application unit requires the audio/video data to run the application program(i.e. the client device 156 to request content that is provided by the content source device 102. In certain embodiments, the content may include, but is not limited to, audio content, video content- ¶0018; 
an audio/video server computer communicatively connected to the network (i.e. a content source, such as content source device 102- ¶0017, fig. 1), the audio/video server computer communicates the audio/video data over the network responsive to a request (i.e. The content source device 102 may receive the one or more requests for the content segments, and encode content segments at a bandwidth or bit rate matching the bandwidth or bit rate specified in the requests sent by the content transfer node 145. The encoded content segments may be transmitted from the content source device 102 to the first network 115, which may then forward the encoded content segments to the content transfer node 145- ¶0023); and 
a user device communicatively connected to the network (i.e. the content transfer node- ¶0005, fig. 1), the user device includes at least a buffer (i.e. main memory 404- fig. 4), a decoder (i.e. the content transfer node 145 may transcode- ¶0023) and an output device (i.e. video display 410, network interface 420); 11WO 2019/183539PCT/US2019/023680 
wherein a need request is made by the server computer over the network to the user device, for receipt of the audio/video data for operation of the application unit (i.e. the request for content from the client device 156 may then be transmitted from the second network 135 to the content transfer node 145- ¶0019), 
wherein the user device, upon receipt of the need request, requests communicatively over the network to the audio/video server computer and the audio/video server computer delivers communicatively over the network the audio/video data to the user device (i.e. The content source device 102 may receive the one or more requests for the content segments, and encode content segments at a bandwidth or bit rate matching the bandwidth or bit rate specified in the requests sent by the content transfer node 145. The encoded content segments may be transmitted from the content source device 102 to the first network 115, which may then forward the encoded content segments to the content transfer node 145- ¶0023… The content server function may then forward the metadata and the encoded content segments over the allocated and fixed bandwidth to the client device 156, such as via second network 135- ¶0024).  
However, Munagala does not teach explicitly:
a network address of the audio/video server computer.
In the same field of endeavor, Belan teaches:
the need request includes an identifier of the audio/video data (i.e. URL used to fetch that file- Col 13, line 39-43), and a network address of the audio/video server computer (i.e. If the request is for an MPEG-4 file, then based on the IP address of the source of the packet and the destination IP address (the server IP address and the surfer's IP address, respectively) the HTTP proxy 210 can determine whether an MP4SH 220 has been allocated for that session- Col 12, line 1-8).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Munagala with the teachings of Belan to improve the surfer experience and the utilization of their bandwidth resources (Belan- Col 3, line 28-46).

Regarding claim 6, Munagala and Belan teach all the limitations of claim 1 and Munagala further teaches:
further comprising: 
a reformatter device of the user device, the reformatter device transforms the audio/video data to a reformatted audio/video data(i.e. the content transfer node 145 may transcode or otherwise transform the 1 Mbps content into a 900 Kbps version of the content- ¶0023); 
wherein the user device delivers the reformatted audio/video data over the network to the server computer(i.e. the content receiver function of the content transfer node 145 may request one or more content segments of the content from the content source device 102, such as via first network 115… Notably, when requesting the content segments, the content receiver function may transmit one or more requests for content segments- ¶0022…Once the one or more requests for the content segments are received by the first network 115, the first network 115 may transmit the one or more requests to the content source device 102- ¶0023).  

Regarding claim 7, Munagala and Belan teach all the limitations of claim 6.
However, Munagala does not teach explicitly:
further comprising: 
a reverse reformat unit of the server computer, the reverse reformat unit transforms the reformatted audio/video data to a representative audio/video data suitable for operation of the 
In the same field of endeavor, Belan teaches:
further comprising: 
a reverse reformat unit of the server computer, the reverse reformat unit transforms the reformatted audio/video data to a representative audio/video data suitable for operation of the application unit (i.e. At the receiving surfer's device, a decoder decodes the video file using the metadata that was received with the beginning of the first file or stream- Col 6, line 25-37); wherein the application unit operates on the representative audio/video data as if operating on the audio/video data (i.e. then, it is transferred toward the MPEG-4 player- Col 7, line 4-21).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Munagala with the teachings of Belan to improve the surfer experience and the utilization of their bandwidth resources (Belan- Col 3, line 28-46).

Regarding claim 9, Munagala and Belan teach all the limitations of claim 6 and Munagala further teaches:
wherein the byte size of the reformatted audio/video data is less than the byte size of the audio/video data (i.e. the content transfer node 145 may transcode or otherwise transform the 1 Mbps content into a 900 Kbps version of the content- ¶0023).  

Regarding claim 10, Munagala and Belan teach all the limitations of claim 6 and Munagala further teaches:
	wherein reduced bandwidth is required for display or other output of the audio/video data by the user device and delivery of the audio/video data to the server computer for operation of the (i.e. The football game may include both low action content and high action content. In certain embodiments, low action content may be content that requires less bandwidth resources than the high action content, which may require significant bandwidth resources- ¶0029).  

Regarding claim 11, method claim 11 corresponds to apparatus claim 6, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 12, Munagala and Belan teach all the limitations of claim 11 and Munagala further teaches:
further comprising: 
running an application unit by the server computer; and wherein delivering is responsive to the application unit (i.e. The client device 156 may include a memory 157 that includes instructions, and a processor 158 that executes the instructions from the memory 157 to perform various operations that are performed by the client device 156- ¶0025); wherein operating includes the application unit processes the representative audio/video data with same result as if the audio/video data (i.e. As a result, a user utilizing the client device 156 may experience a more uniform experience when the user experiences the content- ¶0016).  

Regarding claim 14, Munagala and Belan teach all the limitations of claim 13 and Munagala further teaches:
running the application unit by the server computer with input of the representative audio/video data, responsive to the decoding(i.e. The client device 156 may include a memory 157 that includes instructions, and a processor 158 that executes the instructions from the memory 157 to perform various operations that are performed by the client device 156- ¶0025).

further comprising: 
storing by the server computer the substantially the audio/video data from reverse reformatting in a buffer; decoding by the server device the representative audio/video data of the buffer.
In the same field of endeavor, Belan teaches:
further comprising: 
storing by the server computer the substantially the audio/video data from reverse reformatting in a buffer (i.e. the video can be rendered to the surfer's device in a smooth continuous manner and data that is waiting to be rendered can be stored within a buffer of surfer device- Col 4, line 1-23); 
decoding by the server device the representative audio/video data of the buffer (i.e. the video can be rendered to the surfer's device- Col 4, line 1-23).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Munagala with the teachings of Belan to improve the surfer experience and the utilization of their bandwidth resources (Belan- Col 3, line 28-46).

Regarding claim 15, Munagala and Belan teach all the limitations of claim 11 and Munagala further teaches:
wherein the reformatted audio/video data is smaller in size than the audio/video data (i.e. the content transfer node 145 may transcode or otherwise transform the 1 Mbps content into a 900 Kbps version of the content- ¶0023).  

Regarding claim 16, Munagala and Belan teach all the limitations of claim 12 and Munagala further teaches:
(i.e. the content transfer node 145 may transcode or otherwise transform the 1 Mbps content into a 900 Kbps version of the content- ¶0023).  

Regarding claim 17, Munagala and Belan teach all the limitations of claim 13 and Munagala further teaches:
wherein the reformatted audio/video data is smaller in size than the audio/video data (i.e. the content transfer node 145 may transcode or otherwise transform the 1 Mbps content into a 900 Kbps version of the content- ¶0023).  

Regarding claim 18, Munagala and Belan teach all the limitations of claim 14 and Munagala further teaches:
wherein the reformatted audio/video data is smaller in size than the audio/video data (i.e. the content transfer node 145 may transcode or otherwise transform the 1 Mbps content into a 900 Kbps version of the content- ¶0023).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488